Citation Nr: 0208958	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-20 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for the residuals of an 
injury to the neck.

3.  Entitlement to service connection for the residuals of an 
injury to the back.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Whether there was clear and unmistakable error (CUE) in a 
December 1971 rating decision, which granted a 10 percent 
evaluation for the service-connected residuals of a left 
radius fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served in the United States Army Reserve from 
March 1969 to April 1970, and in the Army National Guard of 
New Jersey from April 1970 to June 1971, including periods of 
active duty for training.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1998 and September 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).  In the December 1998 rating decision, the RO 
denied entitlement to service connection for headaches, 
hearing loss, tinnitus, the residuals of a neck injury, and 
the residuals of a back injury.  In the September 1999 rating 
decision, the RO determined that there was no CUE in a 
December 1971 rating decision, which assigned a 10 percent 
evaluation for the service-connected residuals of a left 
radius fracture.  The veteran subsequently perfected timely 
appeals regarding each of these issues.

In the December 1998 rating decision, the RO also denied 
claims of entitlement to an evaluation in excess of 30 
percent for the service-connected residuals of an injury to 
Muscle Group XIII and entitlement to an evaluation in excess 
of 10 percent for the residuals of a left radius fracture.  
The veteran did not submit a Notice of Disagreement regarding 
these issues.  Thus, these matters are not presently on 
appeal before the Board.

The Board notes that, in April 2002, the veteran submitted 
further documentary evidence directly to the Board.  Under 
previous law, any additional evidence submitted directly to 
the Board following the certification of an appeal, or 
forwarded to the Board pursuant to 38 C.F.R. § 19.37(b), had 
to be returned to the agency of original jurisdiction (AOJ) 
for review; and, if the benefits sought on appeal were not 
granted, the issuance of a Supplemental Statement of the 
Case, unless that evidence was accompanied by a signed waiver 
of initial consideration by the AOJ.  38 C.F.R. § 20.1304(c) 
(2001).  However, effective February 22, 2002, the provisions 
of paragraph (c) of 38 C.F.R. § 20.1304 were removed, so as 
to provide that such a waiver is no longer necessary for the 
Board to consider such evidence in the first instance.  See 
67 Fed. Reg. 3,099 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.1304).  Thus, consideration of this evidence 
by the Board in the first instance is appropriate.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran's claimed headaches 
are not related to his military service.

2.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran's claimed residuals 
of a neck injury are not related to his military service.

3.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran's claimed residuals 
of a back injury are not related to his military service, and 
were not caused or aggravated by a service-connected 
disability.

4.  The preponderance of the competent and probative evidence 
of record shows that the veteran does not have a bilateral 
hearing loss disability as a result of military service.

5.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran's claimed tinnitus is 
not related to his military service.

6.  The veteran initially filed a claim of entitlement to 
service connection for the residuals of a left radius 
fracture in June 1971.

7.  In a December 1971 rating decision, the RO granted 
service connection for the residuals of a left radius 
fracture and assigned a 10 percent evaluation, effective June 
1971.

8.  The RO's December 1971 rating decision assigning a 10 
percent evaluation for the residuals of a left radius 
fracture, effective June 1971, was reasonably supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

2.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

3.  A back disorder was not incurred in or aggravated by 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303, 3.310 (2001).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

5.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

6.  The criteria for finding CUE in a December 1971 RO rating 
decision assigning a 10 percent evaluation for the residuals 
of a left radius fracture, effective June 1971, have not been 
met.  38 C.F.R. § 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records reflect that, in May 
1970, he was injured in an automobile accident while 
participating in a two-week summer training camp with the 
Army National Guard of New Jersey.  These records also 
indicate that he was transiently unconscious following the 
accident and that he sustained injuries to the left elbow and 
deep lacerations of the left posterior thigh.  Upon his 
admission to a hospital, a cast was placed on the left elbow, 
forearm, and hand, and the lacerations were repaired.  
Because of sepsis in the wounds of the posterior thigh, these 
wounds were reportedly opened and allowed to heal secondarily 
with the wounds debrided and irrigated.  It was noted that, 
although healing took place, the final healing did not occur 
until approximately three months after the injury.  

The record shows that, in March 1971, the veteran was 
examined by physician for the purpose of a Medical Board 
review.  Examination revealed that, which respect to his left 
thigh lacerations, the veteran had been left with very 
prominent scars, some retraction of the lacerated muscle 
bodies in that area, and adhesions of the cutaneous scars to 
the deep tissue with some loss of function.  It was noted 
that he had four large scars in the area of his thigh and 
left buttocks, each of which were from 1 cm. to 11/2 cm. in 
width.  The examiner noted an impression of deep scars, left 
posterior thigh, secondary to infected wounds with some loss 
of muscle body of the flexors of the thigh and 
musculocutaneous adhesions in the same area.  With respect to 
his left upper extremity, the examiner indicated that the 
veteran had also sustained a fracture to the head of the left 
radius during the accident, which involved perhaps one-third 
of the articular surface.  The examiner noted an impression 
of a healed fracture of the head of the left radius with a 
displaced fragment on the dorsolateral aspect of the head, 
involving the articular surface.  

The report of a medical history given by the veteran in April 
1971 shows that he denied having frequent or severe 
headaches, back trouble of any kind, or hearing loss.  The 
report of a medical examination of the same date indicates 
that clinical evaluations of the ears, spine and neck were 
normal.  Thereafter, in June 1971, the veteran was retired 
from service on the basis that he had been found permanently 
unfit for duty by reason of physical disability.  Later that 
month, the veteran filed a formal claim of entitlement to 
service connection for the residuals of a fracture of the 
left elbow and for healed lacerations of the thigh with 
residual scars.  The claim form did not contain any mention 
of hearing loss or a neck or back disorder.

In August 1971, the veteran underwent a VA medical 
examination.  The veteran reported that he was unable to 
straighten his left arm and that he was unable to lift 
anything heavy.  He also reported that he felt pain in his 
left arm in damp weather.  Examination revealed that flexion 
and pronation in the left elbow were normal, but that 
extension and supination were limited by 15 degrees.  The VA 
examiner noted a diagnosis of limited motion in the left 
elbow secondary to an old fracture of the radius.  The 
examination report does not contain any complaints, findings 
or diagnoses pertaining to a neck or back disorder.  

In an August 1971 radiographic report, it was noted that x-
rays of the left shoulder were found to be negative for any 
defects.  X-rays of the left elbow, however, showed some 
deformity of the ventral aspect of the neck of the radius 
extending into the head.  The reviewing physician concluded 
that this was probably due to an old fracture.

In a December 1971 rating decision, the RO granted service 
connection for the residuals of a fracture of the left radius 
and assigned a 10 percent disability rating under Diagnostic 
Code (DC) 5212 [impairment of the radius].  In that decision, 
the RO also granted service connection for the residuals of 
multiple lacerations to Muscle Group XIII and assigned a 30 
percent evaluation under DC 5313 [impairment of Muscle Group 
XIII].

Private medical treatment records dated in August 1984 
reflect that the veteran reported complaints of having low 
back pain.  It was noted that when he woke up that morning he 
had right side low back pain.  There was no history of acute 
trauma.  He went to work where the pain became incapacitating 
by the afternoon.  The final diagnosis was acute lumbar 
strain.  

A VA orthopedic examination report of December 1988 shows 
that the veteran gave a history of having sustained a lumbar 
strain in 1968 or 1969 from a jeep accident.  Following 
examination, the diagnosis was HNP of lumbar spine - by CT 
scan.  The examiner gave his opinion that the veteran's 
service-connected lacerations and fracture of the left radius 
were not related to the etiology of the back condition.  

In a statement dated in April 1998, the veteran's accredited 
representative indicated that the veteran was seeking 
entitlement to an increased evaluation for his service-
connected left elbow disability.  

Thereafter, in October 1998, the veteran underwent a VA audio 
examination.  He reported experiencing hearing loss and 
tinnitus for a number of years, which he believed to be 
related to his in-service automobile accident.  He explained 
that his tinnitus occurred periodically, usually a few times 
a week and lasting for a few minutes at a time.  Audiometric 
examination revealed pure tone thresholds, in decibels, to be 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
25
LEFT
20
20
15
15
30

The VA examiner noted an average hearing loss of 28 decibels 
in the right ear and 20 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 in the left ear.  The examiner 
concluded that the veteran's hearing sensitivity was within 
normal limits in the right ear and within normal limits in 
the left ear through 3000 Hz, with sloping to mild 
sensorineural hearing loss from 4000 Hz to 8000 Hz.

In October 1998, the veteran also underwent a VA ear disease 
examination.  He reported that he had a history of tinnitus 
and that he was experiencing difficulty hearing.  Examination 
revealed a small amount of cerumen inside his ear, which was 
removed, but no discharge.  It was noted that he had a normal 
auricle, a normal ear canal, and normal tympanic membranes 
bilaterally.  The VA examiner concluded that there was no 
clinical evidence of active disease in the external, middle, 
or inner ear.  The examiner also concluded that audiometric 
examination revealed his hearing to be within normal limits 
on the right side with a slight, mild sensorineural hearing 
loss on the left side.  The examiner noted diagnoses of 
tinnitus by history, no active ear disease, and left mild 
sensorineural hearing loss. 

During a VA neurological examination conducted in October 
1998, the veteran reported experiencing headaches, which he 
described as bifrontal, bitemporal, and throbbing.  He 
indicated that they lasted for several hours at a time and 
that the occurred about two or three times a week.  He stated 
that the headaches were sometimes associated with nausea and 
mild blurred vision, but no vomiting.  The veteran also 
reported experiencing bilateral neck pain and stiffness with 
radiation.  He gave a history of having been involved in an 
auto accident in service in which he injured his head, neck 
and lower back.  He reportedly had been diagnosed as having a 
herniated lumbar disc at L4-L5 after the automobile injury in 
service.  Examination of his neck muscles revealed slight 
spasm and some tenderness on both cervical paravertebral 
muscles.  The VA examiner noted that there was decreased 
range of motion in the neck, especially on left lateral 
flexion.  The examiner noted diagnoses of migraine and 
tension headaches, post-traumatic; chronic cervical strain, 
post-traumatic; and right lumbosacral radiculopathy, post-
traumatic.

In the December 1998 rating decision, the RO denied 
entitlement to service connection for headaches, bilateral 
hearing loss, and tinnitus.  The RO also denied entitlement 
to service connection for the residuals of neck and back 
injuries.  The veteran subsequently appealed these denials.

In a statement dated in April 1998, the veteran's 
representative asserted that the RO erred in the December 
1971 rating decision by not assigning separate disability 
ratings of 30 percent for the residuals of a left radius 
fracture under DC 5206 and DC 5213.  In support of this 
contention that representative pointed to the veteran's DA 
Form 199, Physical Board Evaluation Proceedings, which shows 
that, in April 1971, a Physical Evaluation Board evaluated 
the veteran as 30 percent disabled under DC 5313 for the 
residuals of injuries to Muscle Group XIII; 30 percent 
disabled under DC 5206 for limitation of flexion of the left 
major forearm; and 30 percent disabled under DC 5213 for 
limitation of pronation of the left major arm.

Thereafter, in the September 1999 rating decision, the RO 
determined that there was no CUE in the December 1971 rating 
decision, which assigned a 10 percent evaluation for the 
service-connected residuals of a left radius fracture under 
DC 5212.  The veteran subsequently appealed that decision.

In December 2000, the veteran underwent another VA audio 
examination.  He reported that, while he was in basic 
training, shrapnel from a grenade struck the side of his 
helmet.  He reported experiencing tinnitus since that time.  
He described his tinnitus as an intermittent ringing that 
occurred at least once a day for varying amounts of time.  

Audiometric examination revealed pure tone thresholds, in 
decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
20
25
LEFT
20
25
20
20
25

The VA examiner noted an average hearing loss of 21 decibels 
in the right ear and 23 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 98 in the left ear.  The examiner 
concluded that the veteran's hearing was within normal limits 
through all frequencies in both ears.  The examiner also 
noted an assessment of bilateral tinnitus, which was present 
intermittently.

In December 2000, the veteran also underwent another VA 
neurological examination.  He reported that his headaches 
began twenty-five to thirty years ago, although the VA 
examiner noted that the veteran was very vague about this.  
He described them as throbbing, bifrontal headaches, which 
have occurred daily for many years.  Examination revealed 
bitemporal tenderness with intact pulses.  The examiner also 
noted that there was cervical tenderness and left 
temporomandibular joint tenderness.  The examiner noted an 
assessment of tension type headaches, chronic.  Having 
reviewed the claims folder, the examiner indicated that there 
was no mention of headaches in his service medical records 
and no mention of a head injury following his accident.  The 
examiner noted that the first mention of headaches in the 
medical record was in October 1998, at which time he reported 
a history of headaches two to three days a week, which was at 
variance with his current report of daily headaches for many 
years.  The examiner determined that, "[w]hile the absence 
of proof cannot be inferred to be proof of absence, there is 
no information to suggest that headache[s], if present, 
[were] severe enough to have been of concern until more 
tha[n] 25 years after the accident.  This being the case, 
I can not find a basis for concluding there is any 
relationship between the veteran's accident while in service 
and the current headache disorder."

During a December 2000 VA orthopedic examination, it was 
noted that his neck showed no evidence of spasm or 
tenderness.  Range of motion in the neck was found to be from 
0 to 45 degrees flexion and from 0 to 55 degrees extension.  
X-rays showed multi-level degenerative disc disease and 
apparent osteopenia of the cervical spine.  The VA examiner 
noted diagnoses of degenerative disc disease of the cervical 
spine.  The examiner concluded that it was unlikely that the 
veteran's neck disorder was related to his 1970 automobile 
accident because degenerative disc disease and osteopenia may 
develop even without a history of neck injury.

Thereafter, in January 2001, the veteran underwent another VA 
ear disease examination.  Examination revealed that he had a 
normal auricle, a normal ear canal, and normal tympanic 
membrane bilaterally.  The VA examiner concluded that there 
was no clinical evidence of active disease in the external, 
middle, and inner ear.  The examiner noted diagnoses of 
tinnitus by history and no active ear disease.

In November 2001, the RO issued a letter to the veteran 
requesting that he specify whether he wished to appear for 
personal hearing and, if so, what type of hearing he desired.  
Later that month, the veteran submitted a signed statement in 
which he indicated that he did not want a hearing.  His 
claims folder was subsequently forwarded to the Board for 
appellate review.

In April 2002, the veteran submitted additional treatment 
records directly to the Board.  These records show that the 
veteran was treated for complaints of pain in his back and 
legs on several occasions throughout 1995.  Magnetic 
resonance imaging in February 1995 reportedly revealed a 
small herniation of the L4-5 disc extending to the right, 
left lateral bulge of the L3-4 disc extending to the left, 
and desiccation and central bulge of the L5-S1 disc.  Also 
included among these records was an October 1990 report, 
which reveals that the veteran complained of sciatica at that 
time.  He reported that this condition had existed for two 
years.

II.  Legal Analysis

1. Preliminary matter - VCAA

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the Statements of the Case and Supplemental 
Statement of the Case issued during the pendency of this 
appeal, the Board believes that the RO properly advised the 
claimant of what the evidence must show in order to 
substantiate his service connection claims.  For this reason, 
the Board believes that VA has satisfied its duty under both 
the VCAA and the new regulations to inform the veteran and 
his representative of the information and evidence needed to 
substantiate his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-
97 (codified as amended at 38 U.S.C. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the veteran's 
service connection claims.  The veteran has been provided 
with numerous VA examinations, and neither the veteran nor 
his representative has alluded to any additional medical 
records that may be available and which would be pertinent to 
the present claims.  Therefore, in light of the above, the 
Board finds that no further action is required in order to 
comply with VA's duty to assist under both the VCAA and the 
new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(codified at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Given the nature of a claim to revise an earlier final RO 
decision based upon CUE, no notification as to additional 
evidentiary development of the record is at issue, since, as 
discussed below, the evaluation of such a claim is based upon 
the record as it was constituted at the time of the decision 
as to which revision is sought.  As to procedure, the Board 
notes that the RO advised the veteran and his representative 
as to the appropriate laws and regulations relating to CUE 
claims, in the June 2000 Statement of the Case.  Considering 
the foregoing, the Board holds that the provisions of the 
VCAA are inapplicable to the instant CUE issue.  The Board 
believes this conclusion to be consistent with the recent 
holding of the United States Court of Appeals for Veterans 
Claims in Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (holding that the duties specified in the VCAA are 
not applicable to allegations of CUE in a prior Board 
decision).  Moreover, even if the VCAA were held to be 
applicable to this matter, we find that any requirements of 
the VCAA have been fully satisfied, and no further action is 
necessary by the Board to ensure compliance with this law.  

Because the VCAA and the new regulations arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation appear to have been completed in full.  In 
addition, the record shows that the veteran was specifically 
advised of the pertinent provisions of the VCAA in a May 2001 
letter.  Therefore, the Board believes that we may proceed 
with a decision in this case, without prejudice to the 
veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended 
at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The Board therefore finds that no useful purpose 
would be served in remanding this matter.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Wensch v. Principi, 15 Vet. App. 362, 368 (2001), 
noting, "When there is extensive factual development in a 
case, reflected both in the record on appeal (ROA) and the 
BVA's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

2. Service connection - headaches and the residuals of neck 
and back injuries

The veteran is seeking entitlement to service connection for 
headaches and neck and back disabilities.  He essentially 
contends that he developed these disabilities as a result of 
his in-service automobile accident.  It has also been argued 
that a back disorder developed secondary to an altered gait 
resulting from service-connected disabilities.  The Board 
notes that the RO previously denied service connection for 
residuals of a back injury in a decision of January 1989.  
However, there is no documentation in the claims file showing 
that the veteran was properly notified of that decision and 
his right to appeal it.  Therefore, the Board will consider 
the claim on a de novo basis.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). 

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against establishing service connection for headaches or the 
residuals of neck and back injuries.  In essence, the Board 
concludes that the preponderance of the evidence is against 
finding that these disabilities were incurred as a result of 
the veteran's military service.

With respect to the veteran's claimed headache disorder, the 
Board found the most probative evidence of record to be the 
report of his December 2000 VA neurological examination.  As 
explained in the report, the VA examiner reviewed the claims 
folder and concluded that there was no evidence of a headache 
disorder until twenty-five years after the veteran's 1970 car 
accident.  For this reason, the examiner determined that he 
could find no basis on which to find that there was a 
relationship between the in-service accident and the 
veteran's complaints of headaches.  

Similarly, with respect to the veteran's claimed neck 
disorder, the Board found the most probative evidence of 
record to be the report of his December 2000 VA orthopedic 
examination.  Although the VA examiner found evidence of a 
current neck disability, in the form of degenerative disc 
disease and osteopenia, the examiner also found that such 
disabilities can develop without any history of a neck 
injury.  For this reason, the examiner concluded that it was 
unlikely that the veteran's claimed neck disability was 
related to his in-service automobile accident twenty-five 
years before.

The Board has considered the opinion of the December 1998 VA 
neurologist who noted diagnoses of migraine and tension 
headaches, and chronic cervical strain, which the examiner 
described as "post-traumatic"; thereby suggesting a 
possible relationship between these disabilities and a 
previous injury.  However, it appears that, by describing 
these disabilities as "post-traumatic", the examiner was 
merely basing this notation on the veteran's own opinion as 
to the origin of his disabilities.  The Board believes this 
conclusion is consistent with the lack of any discussion 
regarding etiology in the text of report and with the fact 
that the examiner appears to have described the veteran's 
medical history based upon the veteran's own description 
rather than upon an independent review of the claims folder.  
Therefore, because the December 1998 VA examiner's findings 
that the veteran's disabilities were "post-traumatic" were 
based solely upon the veteran's belief as to the etiology of 
his disorders, the Board finds this report to be of no 
probative value.

As discussed in detail above, the VA orthopedic specialist 
and VA neurologist who examined the veteran in December 2000 
reviewed his claims folder and concluded that it was unlikely 
that any relationship existed between his in-service accident 
and his claimed headaches and neck disorder.  The Board 
believes that these opinions, which are consistent with the 
lack of any complaints or treatment for such problems for 
twenty-five years following his initial injury, to be much 
more probative than the opinion of the December 1998 VA 
examiner, who based his findings on the veteran's own belief 
as to the etiology of his disabilities.

Regarding the claimed back injuries, the Board finds that the 
preponderance of the evidence weighs against that claim.  As 
noted above, the service medical records do not reflect that 
the veteran's auto accident resulted in injuries to the back.  
Upon separation from service, he denied a history of back 
trouble of any kind, and examination of his spine was normal.  
The earliest post service medical evidence pertaining to the 
back is from many years after separation from service and 
does not contain any indication that the disorder was related 
to service.  On the contrary, the post service treatment 
records from 1984 show that the veteran denied having a 
history of back trauma.  The VA orthopedic opinion of 
December 1988 is to the effect that the veteran's service-
connected disabilities did not play an etiological role in 
the veteran's back condition.  Although the VA neurology 
opinion of October 1998 is to the effect that the veteran's 
back disorder was "post-traumatic", the Board notes that 
this conclusion was based on the history given by the 
veteran, which was that he sustained back injuries in an auto 
accident and was diagnosed to have a herniated lumbar disc 
after the auto injury.  Such a history is clearly 
contradicted by the historical evidence such as the service 
medical records and the earliest post-service treatment 
records.  Therefore, the opinion based on that inaccurate 
history has not probative value. See Kightly v. Brown, 6 Vet. 
App. 200 (1994).   

Although the veteran may believe that his headaches and neck 
and back disabilities are related to his in-service 
automobile accident, the Court has held that questions of 
medical causation require the expertise of a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the veteran's 
claims of entitlement to service connection for headaches and 
for the residuals of neck and back injuries.  The benefits 
sought on appeal are accordingly denied.


3. Service-connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the competent and probative evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  In essence, the Board believes that 
the competent and probative evidence demonstrates that he 
does not have a bilateral hearing loss disability as defined 
by 38 C.F.R. § 3.385.

In reviewing the record, the Board found the most probative 
evidence of record to be the results of the veteran's October 
1998 and December 2000 VA audiometric evaluations, which do 
not meet the parameters set forth in 38 C.F.R. § 3.385 for 
establishing a current hearing loss disability in either ear.  
Specifically, the Board notes that the veteran did not have 
an auditory threshold of greater than 40 decibels in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz in 
either ear; auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 
decibels or greater; and his speech recognition score was 
never found to be less than 94 percent.  Although the October 
1998 testing revealed an auditory threshold of 30 in the left 
ear at 4000 Hz, this was the only instance during either 
examination in which a score above 26 was received.  Thus, 
the record does not indicate that the veteran has a current 
hearing loss disability in either the right or the left ear.  
A current disability must be shown in order to establish 
service connection.  See Rabideau, Chelte, supra.

The Board wishes to note that we do not dispute the veteran's 
claim that he has difficulty hearing.  A layperson can 
certainly provide an account of his own symptoms.  Layno v. 
Brown, 5 Vet. App. 465, 469 (1994).  However, with respect to 
the veteran's contention that he developed a hearing loss 
disability as a result of his military service, the Board 
notes that it is now well established in the law that the 
veteran, as a layperson, is not qualified to render medical 
opinions regarding the etiology of medical disorders, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu, Moray, supra.  As discussed in detail above, 38 
C.F.R. § 3.385 sets forth specific threshold requirement for 
a finding of hearing loss disability, and the Board is bound 
in its decisions by such regulations.  38 U.S.C.A. § 7104(c).  
We have reviewed the medical evidence in this case and have 
found that the results of his audiometric testing do not 
support a finding of a current hearing loss disability.

In short, the Board finds that the preponderance of the 
competent and probative evidence is against finding that the 
veteran has a current bilateral hearing loss disability.  The 
benefit sought on appeal is accordingly denied.


4.  Service connection - bilateral tinnitus

The veteran essentially contends that he developed tinnitus 
as a result of his in-service automobile accident.  He also 
contends that his tinnitus may be related to an incident in 
which his helmet was struck by a piece of shrapnel from a 
grenade during basic training.

To restate, service connection may be granted for disability 
resulting from disease or injury which was incurred in, or 
aggravated by, active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that there is no evidence whatsoever 
indicating that the veteran experienced problems with his 
ears or with tinnitus during service.  His service medical 
records are negative for any indication of such problems, and 
there are no references to his having experienced such 
problems in the extensive records pertaining to treatment he 
receiving immediately after the 1970 car accident.  In 
addition, the report of his separation examination reveals no 
evidence of tinnitus or defects in his ear.  The first 
evidence of any problems with the veteran's tinnitus does not 
appear in the record until 1998, approximately 27 years 
following the veteran's discharge from service.  

In light of the fact that the veteran's service medical 
records, including the extensive medical records pertaining 
to his automobile accident, are negative for any indication 
that he experienced problems with tinnitus or with his ears 
during service, and because the post-service treatment 
records currently associated with the claims folder are 
entirely negative for any indication that tinnitus was in any 
way related to service, the Board must concluded that the 
preponderance of the competent and probative evidence is 
against granting the veteran's claim of entitlement to 
service connection for tinnitus.

Although the veteran may believe that his tinnitus was 
related to his military service, as discussed above, he is 
not considered qualified to render medical opinions regarding 
the etiology of medical disorders, and his opinion is 
entitled to no weight or probative value.  See Espiritu, 
Moray, supra.

The Board notes that we have considered the possibility of 
obtaining an additional medical opinion that specifically 
addresses the issue of whether the veteran's tinnitus was 
related to his military service.  However, as discussed in 
detail above, there is no indication in his service records 
that the veteran experienced problems with tinnitus, and 
repeated examination during service was repeatedly negative 
for any evidence of such disability.  In light of this 
record, the Board believes that any opinion obtained 
regarding a relationship between this disability and the 
veteran's military service would be based on sheer 
speculation.  The Court has held that a medical opinion based 
on speculation, without supporting clinical evidence, does 
not provide the required degree of medical certainty and 
would be of no probative value.  Bloom, 12 Vet. App. at 187; 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Because any 
opinion obtained in this regard would be of no probative 
value, the Board believes that a remand of this case to 
obtain such an opinion is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. at 546; Sabonis v. Brown, 6 Vet. App. 
at 430.

In short, the Board believes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's tinnitus was incurred as a result of military 
service.  The benefit sought on appeal is denied.

5. CUE claim

The veteran failed to perfect an appeal of the December 1971 
rating decision which granted service connection for the 
residuals of a left radius fracture and assigned a 10 percent 
evaluation, effective June 1971.  Therefore, that decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2001).  Such a final decision may, however, 
be reversed or amended where evidence establishes that it was 
a product of CUE.  38 C.F.R. § 3.105(a).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that 
error, otherwise prejudicial . . . must appear undebatably."  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  See also Bustos v. West, 179 F.3d 
1378 (Fed. Cir.) (expressly adopting the "manifestly changed 
the outcome" language in Russell, supra), cert. denied, 120 
S. Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence 
which were before the rating board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, supra at 314.  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of a rating board's actions in 1971 in determining whether 
CUE existed.

The veteran asserts that the RO committed CUE in the December 
1971 rating decision by not assigning separate disability 
ratings for his residuals of a left radius fracture.  He 
contends that a 30 percent evaluation should have been 
assigned under DC 5206 for limitation of flexion and that a 
separate 30 percent evaluation should have been assigned 
under DC 5213 for loss of pronation.  In support of this 
contention, he points to his DA Form 199, which was of record 
at the time of the December 1971 rating decision.  This 
document shows that, in April 1971, several months prior to 
his separation from service, a Physical Evaluation Board 
determined that the veteran was 30 percent disabled under the 
criteria of DC 5206 for limitation of flexion in his left 
forearm and 30 percent disabled under the criteria of DC 5213 
for limitation of pronation in his left forearm.

The Board finds that this argument amounts to no more than 
disagreement as to how the facts were weighed or evaluated.  
As noted above, a disagreement as to how the facts were 
weighed or evaluated does not provide a basis to find CUE.  
Although it is true that the evidence cited to by the veteran 
does support the assignment of separate disability 
evaluations under DC 5206 and 5213, the veteran's argument is 
limited to only that evidence.  The veteran fails to note the 
report of the veteran's August 1971 VA examination, which was 
specifically discussed by the RO in its December 1971 rating 
decision.  In this report, it was noted that physical 
examination revealed no evidence of loss of flexion or 
pronation in the veteran's left elbow.  Thus, the results of 
this examination do not support the assignment of separate 
disability evaluations of 30 percent for loss of flexion 
under DC 5206 or 30 percent for loss of pronation under DC 
5213.

Arguably, the evidence then of record could be interpreted to 
support the conclusion that the veteran's residuals of a left 
radius fracture were of greater severity than was determined 
by the RO.  The veteran has highlighted different evidence 
than that relied upon by the RO in 1971, specifically 
pointing to the separate 30 percent evaluations assigned by 
the Physical Evaluation Board in the DA Form 1999.  The Board 
does not disagree that this evidence, viewed in isolation in 
a light favorable to the veteran, may be interpreted as 
supporting the conclusion that separate disability ratings of 
30 percent should have been assigned.  However, this is not 
sufficient to meet the rigorous standard of CUE.  The fact of 
the matter is that the RO's conclusion that a 10 percent 
disability rating, and no more, was warranted under DC 5212 
was based on medical and other evidence then of record.  
Furthermore, because the effective date of this rating could 
be no earlier than June 1971, the Board believes that it was 
reasonable for the RO to find the report of his August 1971 
VA examination to be more probative than the April 1971 DA 
Form 1999 for determining the severity of his disability at 
that time.  Therefore, because the veteran's argument is 
really no more than a dispute with how the evidence was 
weighed and evaluated, it cannot provide a basis to support a 
finding of CUE as a matter of law.

It is of course true that the RO did not specifically discuss 
the veteran's DA Form 199 in the December 1971 rating 
decision.  However, in this regard, the Board notes that in 
the case of Baldwin v. West, 13 Vet. App. 1 (1999), the 
appellant asserted that the RO did not consider all of the 
facts of record in a 1956 rating decision, including 
discussions of his claimed disability in his service medical 
records.  The Court noted, however, that the appellant did 
not proffer any evidence showing that the RO did not examine 
and consider all of his service medical records, but instead 
merely characterized the lack of specific referral in the 
rating decision to the medical records discussing the claimed 
disability as a failure by the RO to have had these records 
before them when deciding his claim.  The Court determined 
that the appellant's assertion failed because there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties.  Accordingly, the Court found that even 
though the 1956 RO decision did not clearly state what 
evidence was relied on in the rating decision, the Board's 
conclusion that the 1956 RO decision was the product of the 
factual record before it in its entirety is not arbitrary or 
capricious, because the appellant had not presented clear 
evidence to rebut the presumption of regularity.  See 
Baldwin, 13 Vet. App. at 6.

The veteran essentially argues that the RO erred by failing 
to consider the DA Form 199 in which the Physical Evaluation 
Board described his disabilities as being of greater severity 
under the VA ratings schedule than was ultimately found by 
the RO.  Since filing his claim for CUE, however, the veteran 
has not proffered any evidence in support of this contention 
other than the mere fact that the RO reached a different 
conclusion than that of the Physical Evaluation Board.  As 
discussed in detail above, however, the RO explicitly relied 
on other evidence then of record, which did not support the 
assignment of separate disability ratings under DC 5206 and 
DC 5213.  Accordingly, the Board finds that the 
administrative presumption of regularity attaches to the RO's 
actions at the time in regard to the DA Form 199.  Thus, the 
veteran's contention that the RO therefore failed to consider 
this document cannot serve as a basis of CUE.

In summary, the Board finds that the veteran has not 
established that the RO was "undebatably incorrect" in its 
interpretation that a 10 percent evaluation was warranted for 
his residuals of a left radius fracture under DC 5212.  See 
Russell, 3 Vet. App. 310, 319 (1992).  Accordingly, the Board 
concludes that the veteran has not set forth specific 
allegations of error, of either fact or law, which would 
warrant a finding of CUE in the December 1971 rating 
decision.  The Board concludes that the December 1971 rating 
decision did not contain CUE, and the veteran's claim is 
denied.


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for the residuals of an 
injury to the neck is denied.

Entitlement to service connection for residuals of an injury 
to the back is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.


CUE has not been demonstrated in a December 1971 rating 
decision, which granted service connection for the residuals 
of a left radius fracture and assigned a 10 percent 
evaluation, effective June 1971.  The appeal for benefits on 
that basis is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

